    Case: 1:21-cv-00135 Document #: 51 Filed: 05/06/21 Page 1 of 8 PageID #:520




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION
                                                  )
                                                  )
  In re: Clearview AI, Inc.,                      )
  Consumer Privacy Litigation                     )         No. 21 C 135
                                                  )
                                                  )         Magistrate Judge
                                                  )         Maria Valdez
                                                  )
                                                  )
                                                  )


                                       ORDER

      This matter is before the Court on Plaintiffs’ Motion for Expedited Discovery

in Connection with Plaintiffs’ Pending Motion for Preliminary Injunction [Doc. No.

44]. For the reasons that follow, the motion is granted in part and denied in part.

                                  BACKGROUND

      This MDL relates to Plaintiffs’ claims against Defendants under the Illinois

Biometric Information Privacy Act, 740 ILCS 14/1 et seq. (“BIPA”) related to the

practices of Clearview AI, Inc. (“Clearview”). In one case now consolidated with the

MDL, 20 C 512 (Mutnick), Plaintiffs filed a motion for preliminary injunction on

April 8, 2020, and Defendants filed a response on May 6, 2020. Before the motion

for preliminary injunction was resolved, the Mutnick case was consolidated with the

MDL, which was docketed in this Court on January 8, 2021. On April 9, 2021,

Plaintiffs filed a motion for preliminary injunction in this case. Defendants

Clearview AI, Inc., Hoan Ton-That, and Richard Schwartz (“Clearview Defendants”)

filed a response on April 30, 2021. Plaintiffs’ reply is currently due May 7, 2021.
    Case: 1:21-cv-00135 Document #: 51 Filed: 05/06/21 Page 2 of 8 PageID #:521




      On May 3, 2021, after the Defendants filed their brief in opposition to the

preliminary injunction motion, Plaintiffs filed a motion for expedited discovery

related to the pending motion for preliminary injunction. Plaintiffs argue they need

certain discovery to rebut assertions made in the declaration of Defendant Thomas

Mulcaire (who is also Clearview’s general counsel), including that (1) Clearview is

exempt from BIPA because Clearview’s “only licensed users are government

agencies or their contractors or agents”; (2) Clearview has instituted “reasonable

safeguards” to secure its data; (3) Clearview does not “sell, lease, trade,

disseminate, or provide access to any facial vectors to its customers”; (4) Clearview

“cannot determine whether the individuals in the images it collects live in Illinois”;

(5) Clearview’s customers are subject to terms and conditions that prohibit

uploading photographs of Illinois residents and only allow use for law enforcement

purposes; and (6) the photographs Clearview collects are publicly available. (Doc.

No. 44 at 3.) Plaintiffs argue they need discovery to be able to rebut these assertions

effectively “in the event the Court orders an evidentiary hearing and to avoid any

prejudice of not rebutting with evidence the claimed factual assertions[.]” (Id. at 8.)

      Plaintiffs request leave to issue four interrogatories and four requests for

production, and leave to conduct the depositions of Mulcaire and a Rule 30(b)(6)

witness designated to testify as to the topics in the written discovery requests. The

interrogatories include requests for: (1) the names of websites and/or apps from

which Clearview collects images, and a description of the data and metadata

collected from those photographs; (2) the identities of all Clearview’s current and




                                           2
    Case: 1:21-cv-00135 Document #: 51 Filed: 05/06/21 Page 3 of 8 PageID #:522




former users, and the dates of and parties to the agreements with the users; (3) the

time period during which Clearview has collected images from the Internet and/or

obtained “facial vectors” from the images; and (4) the total number of images

collected by Clearview, and the percentage of those images that contain images of

Illinois residents and/or have been segregated from the searchable database due to

Clearview’s voluntary changes.

      The requests for production include production of: (1) 25 examples of “facial

vectors”; (2) 25 examples of the information provided to Clearview users who upload

an image from which a “facial vector” is obtained and matched with Clearview

database; (3) documents related to any attempt to verify that Clearview customers

are adhering to Clearview’s terms; and (4) documents supporting the contention

that “millions of dollars” would be needed to compensate Clearview if an injunction

issues.

      Plaintiffs propose that Clearview Defendants respond to the above discovery

requests by May 7, 2021; Defendant Mulcaire’s deposition proceed on May 11, 2021;

any Rule 30(b)(6) deposition proceed on May 12, 2021; and the deadline for

Plaintiffs’ reply brief be extended to May 17, 2021. Clearview Defendants argue the

requested discovery is overbroad, untimely, and Plaintiffs propose a “wildly

unrealistic” timeline for the completion of this discovery. (Doc. No. 45 at 2.)

Defendants nonetheless offer to agree to Defendant Mulcaire’s deposition, to allow

Plaintiffs to inquire about the statements in Mulcaire’s declaration.




                                           3
    Case: 1:21-cv-00135 Document #: 51 Filed: 05/06/21 Page 4 of 8 PageID #:523




                                    DISCUSSION

      Under Rule 26(d)(1) of the Federal Rules of Civil Procedure, “a party may not

seek discovery from any source before the parties have conferred as required by

Rule 26(f), except in a proceeding exempted from initial disclosure under Rule

26(a)(1)(B), or when authorized by these rules, by stipulation or by court order.”

Expedited discovery is unusual, and the party seeking expedited discovery has the

burden of establishing good cause for such a need. Hard Drive Prods., Inc. v. Doe,

283 F.R.D. 409, 410 (N.D. Ill. 2012). The Court reviews a motion for expedited

discovery by considering the entirety of the record and the reasonableness of the

request in light of the surrounding circumstances. Ibarra v. City of Chicago, 816 F.

Supp. 2d 541, 554 (N.D. Ill 2011). In deciding a motion for expedited discovery,

courts consider: (1) whether a preliminary injunction is pending; (2) the breadth of

the discovery sought; (3) the purpose of requesting expedited discovery; (4) the

burden on the opposing party to comply with the requests; and (5) how far in

advance of the typical discovery process the request was made. Id.

      Plaintiffs filed this recent iteration of the preliminary injunction motion on

April 9, 2021. The motion did not contain any supporting affidavits or declarations.

And at the filing of the motion, there was no request for expedited discovery. Now,

following the Response in opposition and as the Reply brief is nearly due, Plaintiffs

seek expedited discovery. They say that they need discovery to combat the lengthy

declaration of Mulcaire in order to rebut the many inaccuracies they believe exist in

his declaration. (Doc. No. 44 at 1-2.)




                                          4
    Case: 1:21-cv-00135 Document #: 51 Filed: 05/06/21 Page 5 of 8 PageID #:524




      As for any discovery in advance of a hearing and/or ruling on the preliminary

injunction, the Court certainly has the ability to allow discovery on an expedited

basis to aid the trial court in assessing Plaintiffs’ motion. Ibarra, 816 F. Supp. 2d at

554 (“A court has wide discretion in managing the discovery process.”). But, having

reviewed Plaintiffs’ discovery requests, the Court concludes that the Plaintiffs have

not met their burden of demonstrating the reasonableness of the requested

discovery.

      Applying the Ibarra factors, the Court finds that the first factor weighs in

Plaintiffs’ favor as there is a preliminary injunction motion pending, and the fifth

factor weighs in their favor as well since the “typical discovery process” has already

commenced. However, the second, third and fourth factors weigh heavily in favor of

Clearview Defendants.

      As to the second and fourth factors, Plaintiffs seek discovery that is beyond

the scope of rebutting the Mulcaire declaration and would also be overly

burdensome to collect considering the timing of the request and the extensive

nature of the requests. It is unclear, for example, how 25 examples of “facial

vectors” has any bearing on a focused rebuttal of the Mulcaire declaration.

Furthermore, it is significant that Plaintiffs failed to move for expedited discovery

prior to the filing of Clearview Defendants’ brief in opposition. Plaintiffs clearly did

not need expedited discovery to file their motion and brief in support even knowing

that the burden of demonstrating the likelihood of success on the merits rests with

them. Equally burdensome would be to require the Clearview Defendants to compile




                                            5
    Case: 1:21-cv-00135 Document #: 51 Filed: 05/06/21 Page 6 of 8 PageID #:525




all of the websites from which Clearview collects images, and to sift through all the

images collected by Clearview and to essentially segregate them by residency, for

the purpose of discovery related to rebutting a declaration submitted in opposition

to the preliminary injunction. See, e.g., Restoration Hardware, Inc. v. Haynes

Furniture Co., No. 16 CV 10665, 2017 WL 3597518, at *3 (N.D. Ill. Mar. 13, 2017)

(denying certain expedited discovery requests, stating that “a good portion of the

information and documents defendants seek go well beyond the scope of the

preliminary injunction proceedings”). Furthermore, Plaintiffs’ proposed timeline is

especially burdensome, giving Clearview Defendants only a few days to compile the

voluminous information.

         As to the third factor, Plaintiffs’ reason for requesting this expedited

discovery is less than convincing and bolsters the Court’s conclusion that in light of

all the circumstances the request is unreasonable. Plaintiffs first argue that they

need this information for an evidentiary hearing that has not been set and may

never be set. Plaintiffs also contend they need this discovery to avoid any prejudice

resulting from their inability to effectively rebut the claims in Mulcaire’s

declaration. Plaintiffs are free, however, to make the arguments they made in their

motion for expedited discovery, including that Mulcaire lacks credibility and his

declaration is self-serving and should be given little weight. Nonetheless, a less

burdensome method of providing Plaintiffs with information exists, as explained

below.




                                             6
    Case: 1:21-cv-00135 Document #: 51 Filed: 05/06/21 Page 7 of 8 PageID #:526




      Finally, the timing of Plaintiffs’ request weighs against granting the motion.

The original preliminary injunction motion was filed in April 2020, and the

response to that motion made at least some of the general arguments that Plaintiffs

now state they need to be able to rebut with discovery, including that Clearview

Defendants have taken measures to cure any alleged violation of BIPA. Plaintiffs

were also aware of Mulcaire’s alleged lack of credibility earlier on in the case. The

filing of the motion for expedited discovery three days before the motion for

preliminary injunction is to be fully briefed adds to the unreasonableness of the

request based on all the circumstances surrounding it. See Ibarra, 816 F. Supp. 2d

at 554. Expecting Clearview Defendants to respond to such voluminous requests on

an expedited basis, after the briefing process on the motion for preliminary

injunction has begun and almost concluded, is unfair and burdensome. Thus, the

relevant factors favor Clearview Defendants in light of the circumstances

surrounding Plaintiffs’ request.

      However, the Court finds that the request to allow the deposition of Mulcaire

to proceed prior to Plaintiffs’ reply deadline is reasonable and narrowly tailored to

the need of Plaintiffs to rebut his declaration. Further, in order to provide the

Plaintiffs with an opportunity to examine Mulcaire’s veracity, the Defendants shall

provide the Plaintiffs with all documents that Mulcaire relied upon in forming his

declaration statement. Defendants are not required to produce all documents

reviewed by Mulcaire, only those he relied upon in forming the statements made for

his Court submission. This request is reasonable considering the entire basis of




                                           7
    Case: 1:21-cv-00135 Document #: 51 Filed: 05/06/21 Page 8 of 8 PageID #:527




Plaintiffs’ motion for expedited discovery was the Mulcaire declaration’s contents,

the deposition can be completed in one day, and Defendants have agreed to

conducting Mulcaire’s deposition.

        Thus, the Court will order the production of the Mulcaire documents within

five days from the date of this Order and will allow Mulcaire’s deposition to proceed

within seven days from the date of this Order, and Plaintiffs’ deadline for their

reply in support of the motion for preliminary injunction is extended to May 17,

2021.

                                    CONCLUSION

        For the foregoing reasons, Plaintiffs’ Motion for Expedited Discovery in

Connection with Plaintiffs’ Pending Motion for Preliminary Injunction [Doc. No. 44]

is granted in part and denied in part as set forth above. Clearview Defendants’

Motion for Leave to File Sur-Reply in Opposition to Plaintiffs’ Motion for Expedited

Discovery [Doc. No. 47] is accordingly denied as moot.



SO ORDERED.                                    ENTERED:




DATE:         May 6, 2021                      ___________________________
                                               HON. MARIA VALDEZ
                                               United States Magistrate Judge




                                           8
